Citation Nr: 0501532	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-05 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for dermatitis papillaris 
capillitis, with residual alopecia of the posterior scalp.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active duty from June 1977 to April 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from a August 2001 rating decision.  The veteran filed a 
notice of disagreement in November 2001, the RO issued a 
statement of the case in April 2002, and the veteran filed a 
substantive appeal later that same month.  The veteran 
appeared at a video-conference hearing before the undersigned 
in March 2003, and the Board remanded this case in August 
2003. 


FINDING OF FACT

The veteran's dermatitis papillaris capillitis, with residual 
alopecia of the posterior scalp, has been manifested by 
frequent complaints of (and medication prescribed for) a 
burning sensation and clinical evidence of scaling; the 
condition does not interfere with sleep and is relieved by 
keeping the scalp protected from sunlight; there is no 
evidence of exudation, extension lesions, or disfigurement of 
the scalp; less than 20 percent of the scalp is affected and 
the condition has not required systemic therapy for six weeks 
or more.  


CONCLUSION OF LAW

The criteria for a rating of 10 percent, and no greater, for 
dermatitis papillaris capillitis, with residual alopecia of 
the posterior scalp, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.118, 
Diagnostic Code 7806 (as in effect prior to and from August 
30, 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist.

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in May 2001, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a August 2001 rating decision, the RO denied the veteran's 
claim.    

During the course of this appeal, the veteran was also sent a 
statement of the case, supplemental statements of the case, 
and other letters concerning attempts to obtain evidence.  
These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claim could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing him of the information and evidence necessary to 
substantiate his claim.  Likewise, these documents (in 
particular a March 2004 letter) may be understood as 
communicating to the veteran the need to submit any relevant 
evidence in his possession.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 
Therefore, to decide the appeal would not be prejudicial 
error to him.  

During the course of this appeal, RO obtained and reviewed VA 
medical records, as well as written statements from the 
veteran, his wife, and a friend.  The Board is satisfied that 
VA has made a reasonable effort to obtain relevant records 
identified by the veteran.  38 U.S.C.A. § 5103A(b) and (c); 
38 C.F.R. § 3.159(c)(1-3).  

In March 2003, a hearing was held at the RO before the 
undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c).  The transcript of this hearing has 
been obtained and reviewed.    

A VA dermatological examination was conducted in April 2004, 
and the report of this examination (along with color 
photographs) have been obtained and reviewed.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The applicable duties to notify and 
assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  

II.  Claim for compensable rating

The veteran has repeatedly claimed that during active duty, 
his hair was forcibly cut with dirty clippers and that a skin 
disorder arose as a result.  By an August 1983 rating 
decision, the RO granted service connection for dermatitis 
papillaris capillitis of the posterior scalp, with residual 
alopecia.  The veteran is currently seeking a compensable 
rating for this disability.  

Disability ratings are determined by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

All potentially applicable diagnostic codes must be 
considered when evaluating a disability.  However, care must 
be taken not to evaluate the same manifestations of a 
disability under more than one applicable code.  This would 
constitute "pyramiding."  38 C.F.R. § 4.14.  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259.

During the course of the appeal for this claim (which has 
been pending since March 2001), revisions were made to the 
rating criteria for evaluating skin disabilities.  The 
veteran was made aware of these revisions in an November 2002 
supplemental statement of the case.  

Under the rating criteria effective prior to August 30, 2002, 
eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, warrants a 
noncompensable rating.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
is to be rated as 10 percent disabling.  Eczema with 
exudation or constant itching, extensive lesions, or marked 
disfigurement, is to be rated as 30 percent disabling.  
Finally, eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when 
exceptionally repugnant, is to be rated as 50 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in 
effect prior to August 30, 2002).  

Under the rating criteria for eczema effective beginning on 
August 30, 2002, a noncompensable rating is warranted when 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas is affected, and when no more than topical 
therapy is required during a 12-month period.  For a 10 
percent rating, at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas must affected, or there must have 
been intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during a 12-month period.  For a 30 
percent rating, 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas must be affected, or there must 
have been systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during a 12-month period.  
For a 60 percent rating, more than 40 percent of the entire 
body or more than 40 percent of exposed areas must be 
affected, or there must have been constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during a 12-month period.  
Alternatively, the disability can be rated as disfigurement 
of the head, face, or neck (under Diagnostic Code 7800) or 
scars (under Diagnostic Codes 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (as in effect beginning on 
August 30, 2002).  

VA treatment records reflect that in March 2001, the veteran 
sought outpatient treatment for a burning sensation over the 
occipital region of his scalp.  Examination revealed no 
visible lesions or tenderness at the scalp.  

In a May 2001 written statement, a friend of the veteran 
wrote that the veteran always complained of pain and bumps, 
and that his hair did not grow back in certain places.  In a 
May 2001 written statement, the veteran's wife reported that 
the veteran complained of bad pain in the back of his scalp 
"all the time."  

At a June 2001 VA examination, the veteran complained of pain 
in the back of his scalp, although he denied recent treatment 
for this condition.  Examination revealed diffuse, patchy 
alopecia throughout the scalp. 

At a March 2003 hearing, the veteran complained of a 
constant, painful burning sensation in his scalp, similar to 
a radiation burn from battery acid or a flare.  He said that 
people would notice his condition and ask him about it.  He 
said he kept his hair cut short because if he let it grow 
back there, it would look ugly.  He denied that the condition 
ever bled.  He said that he sought VA treatment whenever he 
ran out of pain killers, and that he had last seen a VA 
physician for this condition approximately two months before.  
He reportedly would be prescribed pills for the pain, but was 
not given any ointments for the condition.  He said he would 
squeeze the area (which he said covered the back of his scalp 
and was about the size of his palm) all the time to stop the 
pain.  He said that even when wearing a hat, the sun would 
still beat down on the skin.  He said he even tried to put 
ice and cold towels on the skin to stop the pain.  He said 
that although his skin may have looked smooth to VA 
examiners, the pain and burning were nevertheless present.  

VA records reflect that in April 2003, he sought outpatient 
treatment for complaints of burning in the back of his scalp.  
The pain was relieved by pressure and did not wake him at 
night.  Shielding from the sun also relieved the pain.  
Examination revealed a 3 cm., circumferential, nontender bald 
spot in the occipital region of the scalp.  There was no 
rash, erythema, or induration.  The veteran was prescribed 
hydrochlorothiazide tablets for itching on the head and 
worsening burning sensation.  The veteran again sought 
outpatient treatment for burning scalp pain in October 2003.  
Inspection revealed no rash or erythema.  Another examination 
conducted later in October 2003 revealed some decreased hair 
density over the crown and near the vertex.  The hair was cut 
short.  There were no active lesions, scaling, or erythema.  
The veteran was advised to start using Selsun lotion as  
shampoo, and to try Capsaicin cream.  He again complained of 
chronic burning in the back of his scalp during a December 
2003 outpatient visit.    

At an April 2004 VA examination, the veteran reported that 
topical treatments, creams, and shampoo had all proven 
ineffective for his condition, which reportedly remained 
irritated and had resulted in hair loss.  Examination of the 
scalp showed about 60 percent reduction of hair density.  
There were patchy and tufted lesions of hair with 
perifollicular hyperkeratotic scaling.  Approximately 10 
percent of the scalp was affected.  Skin tone was normal (not 
atrophic, shiny, or scaly).  The percentage of total exposed 
skin affected was less than 2.   

Additionally, the VA physician specifically denied finding 
the following on examination:  systemic symptoms (such as 
fever and weight loss), malignancies, benign neoplasms, 
urticaria, primary cutaneous vasculitis, erythema multiforme, 
scarring, disfigurement, chloracne, acne, scarring alopecia, 
alopecia areata, hyperhidrosis, adherence to underlying 
tissue, ulceration, breakdown of the skin, elevation or 
depression of the skin surface, underlying damage to soft 
tissue, inflammation, edema, keloid formation, discoloration 
of the scar when compared to normal skin, induration or 
inflexibility of the skin near the scar, limitation of motion 
due to scarring, gross distortion or asymmetry of any facial 
features, disfigurement of the head, face, or neck, 
exudation, exfoliation, crusting, or nervous manifestations.  

The examiner took three color photographs of the veteran, and 
these images have been associated with the claims file.  
Although all three images are slightly blurred, they appear 
to depict the veteran's scalp at different angles.  Although 
he does have limited hair growth, no exudation, 
discoloration, or disfigurement is evident.  

In a September 2004 brief, the veteran's representative 
argued that the veteran was entitled to at least a 10 percent 
rating under the prior rating criteria because his scalp 
itched and was exposed.  Alternatively, the representative 
argued that the veteran was entitled to a 20 percent rating 
under the revised criteria because more than 40 percent of 
the scalp was affected.  Similar arguments were raised by the 
veteran's representative in a December 2004 brief.

In light of the veteran's frequent complaints of "burning" 
(which is akin to itching and which has required medication) 
and the clinical evidence of scaling (presumably akin to 
exfoliation), the Board finds that a 10 percent rating is 
warranted under the prior version of Diagnostic Code 7806.  
However, while the veteran has consistently complained of a 
burning sensation in his scalp, it apparently has not 
interfered with his sleep and is relieved by keeping his 
scalp protected from sunlight.  Moreover, there has been no 
clinical evidence of actual exudation nor extension lesions, 
and the photographs do not reflect disfigurement of the 
scalp.  Therefore, a 20 percent rating under the prior 
version of Diagnostic Code 7806 is not warranted.  

A rating in excess of 10 percent is also not warranted under 
the revised criteria.  Clinical examination has revealed that 
only 10 percent of the scalp is affected, far less than the 
20 to 40 percent required.  Moreover, there is no evidence 
that the veteran has undergone systemic therapy for six weeks 
or more for his condition.  Therefore, the requirements for 
the next higher (30 percent) rating under the revised 
criteria have not been met.  

In summary, the preponderance of the evidence reflects that a 
10 percent rating - and no greater - is warranted under the 
"old" rating criteria for evaluating skin disabilities.  38 
U.S.C.A. § 5107.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent rating - and 
no greater - for dermatitis papillaris capillitis, with 
residual alopecia of the posterior scalp, is granted. 



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


